Citation Nr: 0802517	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  02-17 459	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2001 and July 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office that 
respectively denied the veteran's claims for service 
connection for a low back disability and for asbestosis, and 
granted noncompensable service connection for bilateral 
hearing loss, effective June 1, 2004.  In December 2002, the 
veteran testified before the Board regarding the issues of 
entitlement to service connection for a low back disability 
and asbestosis at a hearing that was held at the RO.  In 
March 2004, the Board remanded the claims for service 
connection for a low back disability and asbestosis for 
additional development. 

In a March 2006 decision, the Board denied the veteran's 
claims for service connection for a low back disability and 
asbestosis.  The veteran appealed the decision denying the 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2007 Order, the Court remanded the 
claims to the Board for readjudication in accordance with a 
Joint Motion for Remand.  


FINDINGS OF FACT

1.  The veteran's low back disorder first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.

2.  The veteran's pulmonary disorder first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein, including exposure to 
asbestos.

3.  The veteran's service records do not demonstrate that he 
was exposed to asbestos during his period of active military 
service.

4.  Since June 1, 2004, the veteran's service-connected 
bilateral hearing loss has been manifested by no more than 
auditory acuity level I in both the right and left ears.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).

2.  A pulmonary disorder claimed as due to exposure to 
asbestos, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.316 (2007).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met since June 1, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
presumed to have been destroyed in a fire in 1973. When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In a November 2001 letter, the RO advised the 
veteran of the loss of his service records.  He was also 
informed that a search for records from the Office of the 
Surgeon General had also been unsuccessful.  The veteran has 
acknowledged the loss of his service records in various 
correspondence to both the RO and the Board.

There are only two available service records in this case:  
the October 1956 report of the examination conducted shortly 
before the veteran's separation from service, and his Form 
DD-214, which reflects that the veteran was honorably 
discharged from service on November 2, 1956, and that his 
primary military occupational specialty was light weapons 
infantry.  The veteran's Form DD-214 demonstrates that he was 
not discharged from service due to a physical or medical 
disability incurred in or aggravated by service.

A.  Low Back Disability

The veteran contends that his current low back disability is 
the result of an injury sustained during basic training when 
he fell over the top of a climbing wall and landed on his 
back.  Specifically, the veteran contends that he injured his 
coccyx in that fall, and that this injury necessitated the 
removal of his coccyx in the 1980's, with continued pain and 
residual disability persisting to the present time.  The 
veteran's only available service medical record is the 
October 1956 report of the examination the veteran underwent 
shortly prior to his discharge from service.  The veteran 
asserts that at the time of the examination he complained of 
low back pain.  The veteran's complaints at the time of 
examination, however, are not of record.  Even if the veteran 
did complain of low back pain at the time of the examination, 
however, physical examination at separation revealed no 
findings or diagnosis of any orthopedic problems, including 
any abnormalities of the spine.  Because no back problems 
were found on examination at separation, the Board finds that 
there was no evidence of a chronic low back disorder at 
separation from service.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his low 
back disability.  38 C.F.R. § 3.303(b).  The veteran reported 
that he first sought treatment for low back problems shortly 
after his separation from service.  Such records of 
treatment, however, are no longer available, and accordingly 
have not been associated with the claims file.  The first 
post-service clinical evidence of record related to 
complaints of low back pain is dated in September 1984.  At 
that time, the veteran was determined to have sustained a 
fracture of the proximal segment of his coccyx while at work, 
with resulting severe pain and limitation of motion, and to 
have sustained an acute traumatic sprain of his low back with 
some loss of lumbar lordosis, resulting in radiating sciatica 
down the lower extremities.  He was advised at that time to 
sit in a whirlpool three times per week for treatment of his 
pain.  The veteran has reported, and various clinical records 
appear to corroborate, that he underwent the surgical removal 
of his coccyx in the mid to late 1980's, after his symptoms 
did not resolve.  Records associated with that surgery, 
however, have been determined to be unavailable.  The veteran 
reported that following the removal of his coccyx, his 
symptoms of low back pain greatly improved.  The next 
clinical evidence of treatment for back problems is not dated 
until March 1996.  The veteran at that time complained of 
persistent back pain, with a history of surgery for a 
fractured coccyx that would not heal.  Subsequent clinical 
records dated to September 2004 show continued periodic 
complaints of low back pain, and associated diagnoses of 
arthritis.  While the veteran has reported that the physician 
who removed his coccyx determined that it was more likely 
than not that the veteran had fractured his coccyx prior to 
the injury which precipitated the 1984 treatment, as the fall 
the veteran sustained in 1984 could not have fractured the 
coccyx, that opinion is not of record.  In the evidence of 
record, no treating physician has related the veteran's 
current back disability to his period of active service, 
including to the alleged injury sustained in basic training.

Here, there are no records which reflect treatment for low 
back problems dated prior to September 1984, 28 years after 
his separation from active service.  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic low 
back disability during the veteran's period of active 
service.  Indeed, the only evidence of record demonstrating 
injury of the low back is a 1984 record of treatment which 
shows that the veteran injured his low back while at work.  
Additionally, despite the veteran's contentions that the 
physician who removed his coccyx determined that it was more 
likely than not that the veteran had fractured his coccyx 
prior to the injury which precipitated the 1984 treatment, as 
the fall the veteran sustained in 1984 could not have 
fractured the coccyx, that opinion is not of record, and the 
veteran has not asserted that that physician also related the 
prior fracture to the alleged injury the veteran sustained in 
service.  Because there is no evidence demonstrating a low 
back disability at separation from service, and no competent 
or credible evidence of record suggesting that the veteran's 
current low back disability is related to his period of 
service, the Board finds that a VA examination is not 
required in this case.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Finally, as there is no evidence 
establishing a medical nexus between military service and the 
veteran's current low back disability, service connection for 
a low back disability is not warranted.  

The Board has considered the veteran's assertions that his 
current low back problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
veteran is competent to testify that he experienced back pain 
in service, he is not competent to relate his current low 
back disability to his period of active service, or to any 
specific injury then sustained.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).  Moreover, the Board 
finds that the veteran's testimony as to the chronicity of 
symptomatology is not credible.  The first clinical evidence 
of record of complaints or treatment of low back pain, dated 
in September 1984, demonstrates that the veteran sustained an 
injury of his coccyx and low back while at work.  Subsequent 
records continue to note that the veteran had sustained a 
work-related injury of his back.  It is not until September 
2004, 20 years later, that the clinical evidence of record 
reflects that the veteran reported that he had initially 
sustained a low back injury in 1955, during his active 
service.  Additionally, it was not until the December 2002 
hearing before the Board that the veteran described his 
in-service injury as involving a fall in which he landed in a 
sitting position, that is to say, directly on his coccyx.  
Because the veteran's lay testimony both as to the 
circumstances of the original injury and the continuity of 
his symptomatology is not credible, his assertions are not 
competent or sufficient to warrant a grant of service 
connection.  Similarly, because the veteran's lay testimony 
both as to the circumstances of the original injury and the 
continuity of his symptomatology is not credible, the Board 
further finds that a VA examination is not required in this 
case. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for a low back disability, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Asbestosis

The veteran contends that he was exposed to asbestos during 
service, and that as a result of this exposure he developed 
asbestosis.  Specifically, he asserts that he was exposed to 
asbestos as a result of exposure to brake pad dust.  The 
veteran asserts both that he frequently was exposed to brake 
pad dust in the process of maintaining truck brakes, and that 
he had to haul brake pads in trucks in service.  The veteran 
has also asserted that he hauled asbestos material in trucks 
in service.  In written statements in support of his claim, 
he has denied a post-service history of exposure to asbestos.  
In an asbestos questionnaire submitted in November 2001, the 
veteran stated that his only occupation since his separation 
from service was minister, and that he had not had any jobs 
that involved insulation or asbestos-related trade.  The 
veteran also denied a history of smoking.

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Although there is no specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
VA has several guidelines for compensation claims based on 
asbestos exposure.  See M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, 
Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 
2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  Mere exposure to 
a potentially harmful agent is insufficient for eligibility 
for VA disability benefits.  The medical evidence must show 
not only a currently diagnosed disability, but also a nexus, 
that is, a causal connection, between the current disability 
and exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran's one available service personnel record 
indicates that he served in the Army from November 1954 to 
November 1956 as a light weapons infantryman.  This record 
does not demonstrate that he served aboard a ship or that he 
was exposed to asbestos as a part of his duties.  While the 
veteran contends that he was exposed to asbestos as a result 
of official duties involving maintenance of brake pads and 
hauling both brake pads and asbestos materials in service, 
his military occupational specialty of light weapons infantry 
weighs against a finding that he was exposed on asbestos, as 
that occupational specialty is not typically associated with 
exposure to asbestos.  Pre-service records do not demonstrate 
occupational or other asbestos exposure.  Significantly, 
however, while post-service records do not demonstrate that 
the veteran was exposed to asbestos after his separation from 
service, his post-service records do demonstrate that in 
September 1999, after experiencing increasing shortness of 
breath, the veteran sought medical attention for symptoms he 
felt could possibly be related to asbestosis.  At the time he 
underwent initial evaluation, the veteran reported that he 
had worked as a mechanic for the Chicago Transit authority on 
the "El" for 13 to 14 years, during which time he had had 
significant exposure to asbestos.  He stated that several of 
his coworkers had died of asbestos-related disease.  He did 
not report an in-service history of exposure to asbestos.  
This evidence plainly contradicts the veteran's statements 
submitted in support of his claim regarding his history of 
exposure to asbestos, and strongly suggests that any exposure 
to asbestos was not limited to his active military service. 

The veteran's only available service medical record is the 
October 1956 report of the examination the veteran underwent 
shortly prior to his discharge from service.  The veteran 
asserts that at the time of the examination he complained of 
shortness of breath.  The veteran's complaints at the time of 
examination, however, are not of record.  Even if the veteran 
did complain of shortness of breath at the time of the 
examination, however, physical examination at separation 
revealed no findings or diagnosis of any respiratory 
problems, including asbestosis or another asbestos-related 
disease.  Because no respiratory problem was found on 
examination at separation, the Board finds that there was no 
evidence of a chronic asbestos-related condition at 
separation.  38 C.F.R. § 3.303(b). 

Based upon the veteran's available service personnel and 
service medical records, the Board finds that there is no 
evidence to support a finding that the veteran was exposed to 
asbestos in service.

Post-service medical records reveal that the veteran first 
sought treatment for respiratory problems in September 1999.  
He was shortly thereafter referred for evaluation by a 
pulmonologist.  At the time he was evaluated by the 
pulmonologist in September 1999, the veteran stated that he 
was concerned about asbestosis as a result of his history of 
having worked as a mechanic for the Chicago Transit authority 
on the "El" for 13 to 14 years, during which time he had 
had significant exposure to asbestos.  He stated that several 
of his coworkers had died of asbestos-related disease.  He 
did not report an in-service history of exposure to asbestos.  
With regard to his current symptoms, the veteran reported 
that he had been experiencing increasing shortness of breath, 
to the point that he currently had difficulty walking up a 
flight of steps.  His shortness of breath was present only 
with exertion.  It was characterized by wheezing and was not 
accompanied by chest pain.  He stated that he was a life-long 
nonsmoker.  He did, however, have a significant cardiac 
history in that in 1995 he had undergone coronary bypass.  In 
1997, he again underwent cardiovascular surgery, at which 
time he underwent additional coronary artery bypass and a 
septal defect was repaired.  His family history was negative.  
Chest X-ray examination in September 1999 revealed some very 
minimal bilateral pleural thickening with an increase in the 
pulmonary vasculature.  The pulmonologist determined that 
most likely represented pulmonary venous vasculature and an 
enlarged left atrium on the cardiac silhouette.  The 
pulmonary vasculature was felt to possibly be related to 
longstanding pulmonary hypertension.  His shortness of breath 
was felt to most likely be cardiac in origin.  Spirometry 
tests, however, were ordered in effort to better ascertain 
the etiology.  September 1999 spirometry tests revealed 
moderately severe obstruction and low vital capacity.  
Chronic obstructive lung disease (COPD) was noted to possibly 
be present.  Asbestosis was not diagnosed.
 
Clinical records dated in March 2000 show that the veteran 
complained of continued symptoms of shortness of breath.  No 
assessments regarding his respiratory symptoms, however, were 
made at that time.  Records dated in October 2000 show that 
on general medical evaluation the veteran reported a history 
of asbestosis.  His current medical problems, however, were 
listed as benign prostatic hypertrophy, arteriosclerotic 
cardiovascular disease, and gastroesophageal reflux disease.  
The veteran was not treated for any respiratory problems on 
evaluation in October 2000, nor were any respiratory 
diagnoses, including asbestosis, made at that time.  October 
2000 pulmonology treatment records, however, include a chest 
X-ray which demonstrated unremarkable-appearing pulmonary 
vessels and mild bibasilar fibrosis, with otherwise clear 
lungs.  There were no acute findings or significant changes 
noted as compared to the September 1999 chest X-ray.  The 
veteran next saw his general practitioner in April 2001.  At 
that time, the veteran's active medical problems were noted 
to include COPD, but not asbestosis or any other asbestos-
related disease.  The next chest X-ray of record is dated in 
April 2002.  Findings at that time revealed no active disease 
with mild bibasilar fibrosis, which represented no change 
since the October 2000 X-ray.  The veteran's pulmonologist 
noted that while he had in the past felt that the veteran 
very possibly had some mild asbestos changes with some 
fibrosis in the lower lobes and along the pleural areas, at 
present his pulmonary function tests suggested some very mild 
obstruction with diminished expiratory flows.  This was felt 
to be consistent with mild obstruction, and to not be 
consistent with silicosis, about which the veteran had 
inquired.  No therapy was recommended.  A January 2006 letter 
from the veteran's cardiologist indicates that the shortness 
of breath the veteran reportedly experienced in service could 
certainly have been related to the veteran's congenital 
atrial septal defect.  The next record of treatment related 
to the lungs is dated in February 2006, when the veteran 
underwent a CT scan of his chest.  Findings included a small 
nodule in the left lower long posteriorly and minimal linear 
scarring in the lungs.  There were no large mass lesions or 
confluent infiltrates, and no significant pleural thickening 
or pleural calcification identified.  The impression was a 
solitary nodule in the left lower lung which may be partly 
calcified.  A six month follow up was recommended.  

The next and final record of treatment related to the lungs 
is dated in August 2007.  At that time, the veteran was noted 
to have been erratically followed by the physician, who had 
last seen the veteran approximately one and one-half years 
ago.  Physical examination was essentially normal.  Pulmonary 
function tests (PFTs) revealed that his lungs were more 
restrictive than on his previous PFTs.  The veteran reported 
that he had worked with asbestos as early as when he was in 
the military, particularly in working on service vehicles, 
and also had significant exposure while in Chicago working on 
the subway and elevator trains.  The veteran underwent CT 
examination of the chest, which revealed left lung base 
nodule which was slightly increased in measurement as 
compared to the February 2006 examination.  This, however, 
was noted to possibly be secondary to the technique used, as 
the nodule did not grossly appear different in the interval.  
The results were otherwise unchanged from previous 
examinations.  X-ray examination revealed enlarged central 
pulmonary arteries suggestive of pulmonary artery 
hypertension and a cardiac apex that may have been slightly 
upturned.  Since the prior X-ray examination, there was right 
lower lobe volume loss with right hemidiaphragm elevation.  
There was streaky and stringy opacity in the right lung base, 
which was felt to probably be subsegmental atelectasis with 
superimposed additional area of linear change in the left 
mid- to lower-lung zone, probably scar.  There was a patchy 
amount of right basilar inflammatory process that was not 
totally excluded and correlated clinically.  It was noted 
that there could be a tiny amount of right pleural fluid 
and/or pleural thickening.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Significantly, while pulmonary function tests have consisted 
demonstrated restricted lung capacity, and X-ray examinations 
and CT scans have consistently demonstrated abnormalities of 
the lungs such as scarring, a nodule, and pleural thickening, 
neither asbestosis, nor any other asbestos-related pulmonary 
disease, has been diagnosed.  With regard to the October 2000 
record of treatment showing that the veteran complained of 
asbestosis, he was not treated for any respiratory problems 
on evaluation in October 2000, nor were any respiratory 
diagnoses, including asbestosis, made at that time.  His 
current medical problems were listed as benign prostatic 
hypertrophy, arteriosclerotic cardiovascular disease, and 
gastroesophageal reflux disease.  Significantly, there is no 
other record of treatment which confirms the veteran's 
history of asbestosis.  While the veteran has been found to 
have abnormalities of the lungs that are consistent with 
findings related to asbestosis, a definitive diagnosis of 
asbestosis has not been made.  Rather, the preponderance of 
the medical evidence suggests that the veteran's pulmonary 
problems are vascular in nature.  Thus, the October 2000 
notation regarding a history of asbestosis, and the undated 
listing by Dr. Newman of asbestosis in a workers' 
compensation statement, with no confirmed diagnosis of 
asbestosis reflect the veteran's subjective history and do 
not equate to a diagnosis of asbestosis.  

Even if the veteran had been diagnosed with asbestos or 
another asbestos-related disease, however, service connection 
for an asbestos-related pulmonary disorder would not be 
warranted, as there is no support for a finding that the 
veteran was exposed to asbestos during his period of active 
service.  Because there is no evidence of exposure to 
asbestos in service, and no evidence of treatment for or 
complaints of chronic respiratory problems during service, 
the Board finds that a VA examination is not required in this 
case.  Additionally, the Board finds that even if the veteran 
was exposed to asbestos during military service, there is no 
medical evidence which in any way relates the veteran's 
current pulmonary disease to his military service or to any 
exposure to asbestos during military service.  With no 
evidence of any current asbestos-related disability or 
pulmonary disorder that is related to his military service, 
service connection for a pulmonary disorder due asbestos 
exposure is not warranted.  

The veteran has attributed his pulmonary disorder to asbestos 
exposure in service; however, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, the veteran's statements may 
be competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, a 
respiratory disorder or a disorder of the lungs, as 
contrasted with symptoms of breathing or lung difficulties, 
is not subject to lay diagnosis.  The veteran can report 
having shortness of breath or difficulty breathing.  However, 
these are subjective symptoms and not readily identifiable 
the way that varicose veins may be observed, objectively.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are 
many different respiratory disorders.  The veteran does not 
have the medical expertise to discern the nature of any 
current respiratory diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
veteran is competent to report that he has been told of a 
diagnosis of a respiratory disorder, but, as noted, he is not 
competent to provide a medical opinion regarding the 
etiology.  While the veteran purports that his symptoms at 
separation support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the veteran's lay assertions are 
not competent or sufficient.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In weighing the probative value of the veteran's testimony, 
the Board must also consider the credibility of the veteran's 
testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Upon careful review of the claims folder, the Board finds the 
veteran's credibility as a witness to be highly questionable.  
The veteran contends that he was exposed to asbestos in 
service.  Clinical records, however, demonstrate that in 
September 1999, when the veteran first sought treatment for 
respiratory difficulty that he believed may be related to 
exposure to asbestos, he did not report a history of exposure 
to asbestos in service, but rather a history of exposure to 
asbestos while working as a mechanic for the Chicago Transit 
Authority.  Indeed, the veteran then reported that several of 
his former Chicago Transit Authority coworkers had died of 
asbestos-related disorders.  It is not insignificant that the 
veteran, as a mechanic for the Chicago Transit Authority, was 
likely also exposed to dust associated with brake pads during 
that time period.  Moreover, it is not until August 2007 that 
any treatment records contain any reference to a possible 
exposure to asbestos during service.  Finally, the veteran 
has never directly informed VA that he was exposed to 
asbestos as a part of his post-service occupational duties.  
Rather, the veteran appears to have engaged in some amount of 
subterfuge, as in November 2001 he reported that his only 
post-service occupation was minister, and he denied a post-
service history of exposure to asbestos.  Given the 
discrepancies in the veteran's reported history regarding his 
exposure to asbestos, and the fact that the veteran did not 
initially report an in-service history of exposure to 
asbestos to his pulmonologist, the Board finds that the 
veteran's lay testimony as to his exposure to asbestos in 
service is not credible.  

In light of the minimal weight to be afforded the veteran's 
contentions, owing largely to their negligible credibility, 
these contentions are outweighed by the absence of medical 
evidence to support the claim.  Accordingly, the Board finds 
that the weight of the evidence is against the presence of 
current disability, disease or injury in service, and a 
causal nexus between the two.  As the preponderance of the 
evidence is against the claim for service connection for 
asbestosis, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, however, the veteran timely appealed 
the rating initially assigned for his hearing loss disability 
on the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method.

The veteran underwent VA audiological examination in June 
2005.  At that time, the pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
30
LEFT
15
25
25
30
35

The averages were 28 in the right ear and 29 in the left ear.  
Speech recognition ability was 90 percent.  

VA records dated in April 2006 show that the veteran was 
found, in the right ear, to have hearing within normal limits 
at 500 Hz, essentially mild sensorineural loss from 1000 to 
2000 Hz, falling to a moderate hearing loss from 3000 to 4000 
Hz.  In the left ear, he was found to have hearing within 
normal limits through 1500 Hz.  He had mild sensorineural 
hearing loss from 3000 to 4000 Hz.  The specific pure tone 
thresholds, in decibels, however, were not recorded at that 
time.  Neither were the veteran's speech recognition ability 
in each ear recorded.

For the right ear, the average pure tone threshold of 28 
decibels, along with a speech discrimination rate in the 90 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 29 decibels, along with a speech 
discrimination rate in the 90 percentile also warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the June 2005 audiometric test results, 
as compared to the rating criteria, a compensable rating may 
not be granted. 

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since June 1, 2004, the veteran's bilateral 
hearing loss has consistently warranted a noncompensable 
rating.  As the preponderance of the evidence is against the 
claims for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In May 2001, June 2004, and several times thereafter, the RO 
provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with February 
2005 and October 2006 re-adjudication of the claims by the RO 
subsequent to receipt of the required notice.

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence. 
Additionally, VA has provided the veteran an examination with 
regard to the claim for an increased rating.

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.







ORDER

Service connection for a low back disability is denied.

Service connection for asbestosis is denied.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


